Citation Nr: 9901280	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  98-10 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veterans death.


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran had periods of active service from December 1941 
to January 1943 and from April 1945 to May 1946.  He was a 
prisoner of war from May 1942 to January 1943.

This matter is before the Board of Veterans Appeals (Board) 
following the May 1997 rating decision of the Manila, 
Philippines Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for the cause of 
the veterans death.  

The RO also denied eligibility for nonservice-connected death 
pension benefits and Dependents Educational Assistance.  The 
appellant did not appeal.  


CONTENTIONS OF APPELLANT ON APPEAL

On appeal, the appellant argues that the veteran received 
treatment for pulmonary tuberculosis (PTB) from a private 
physician within the presumptive period, that PTB was 
implicated as the cause of the veterans death, and that the 
veteran's death should be service connected.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the appellant has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that her claim for 
service connection for the cause of the veterans death is 
well grounded.



FINDINGS OF FACT

1.  PTB is not shown during active service or confirmed by x-
ray examination or other acceptable clinical or laboratory 
evidence during the three-year period following active 
service.  

2.  The veteran died on August [redacted], 1980; the certificate of 
death lists the primary cause of death as PTB.  There were no 
contributing causes listed.  

3.  The veteran had no service-connected disabilities at the 
time of his death.  

4.  There is no competent evidence linking the cause of the 
veterans death to active service.


CONCLUSION OF LAW

The appellant has not submitted evidence of a well-grounded 
claim for service connection for the cause of the veterans 
death.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service records do not show a medical diagnosis of PTB.  An 
April 1945 Affidavit for Philippine Army Personnel indicates 
that the veteran was treated for malaria in January of 1943.  
A May 1946 Affidavit for Philippine Army Personnel lists no 
illnesses incurred during service.  The May 1946 separation 
medical examination shows the lungs were negative and a chest 
x-ray examination was also negative.  

Medical records from the veterans Philippine Commonwealth 
Army service do not reflect the presence of any pulmonary 
disability, including PTB.  

The certificate of death indicates that the veteran died of 
PTB on August [redacted], 1980, more than 34 years after his 
discharge.  There were no contributing causes of death 
listed.  

The claimant is the widow of the veteran.  Her original 
application for benefits was submitted in November 1996.  The 
ROs decision with regards to that claim denied service 
connection for cause of death.  Thereafter, in May of 1997, 
the claimant submitted a VA form wherein she identified 
V.S.M., M.D., as a physician who treated her husband from 
1946 to 1976.  There is no description of the scope of his 
treatment and no statements or medical records from that 
physician are provided.

In January of 1998, the RO noted that Dr. V.S.M. was a 
regular contributor of statements in support of VA claimants 
and that the statements usually identified medical treatment 
that was rendered 40-50 years earlier.  It was also noted 
that a request for records to Dr. V.S.M. would be of no 
useful purpose because of their destruction in a 1983 fire.  
The RO concluded that the allegation that Dr. V.S.M. treated 
the veteran is of no probative value because any report 
from him prior to 1983 is unsubstantiated by supportive 
medical and clinical records.  The claim was again denied.  

Criteria

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1998).

Where a veteran served for at least 90 days during a period 
of war and PTB becomes manifest to a degree of 10 percent 
within three years from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  
However, a diagnosis of active pulmonary tuberculosis by 
private physicians on the basis of their examination, 
observation or treatment will not be accepted to show the 
disease was initially manifested after discharge from active 
service unless confirmed by acceptable clinical, X-ray or 
laboratory studies, or by findings of active tuberculosis 
based upon acceptable hospital observation or treatment.  
38 C.F.R. § 3.374(c) (1998).  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Veterans 
Appeals (Court) has held that a well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The Court has also held that although a claim need 
not be conclusive, the statute provides that it must be 
accompanied by evidence that justifies a "belief by a fair 
and impartial individual" that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992).  The Court 
has held that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is 'plausible' or 'possible' is 
required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) 
(citing Murphy, at 81).

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995) the Court 
reaffirmed these holdings, stating in order for a claim to be 
well grounded there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (1998).  In order to constitute 
the principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  See 38 
C.F.R. § 3.312(b) (1998).  In order to be a contributory 
cause of death, it must be shown that there were 
"debilitating effects" due to a service-connected disability 
that made the veteran "materially less capable" of resisting 
the effects of the fatal disease or that a service-connected 
disability had "material influence in accelerating death," 
thereby contributing substantially or materially to the cause 
of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1) (1998).  If the service-connected 
disability affected a vital organ, consideration must be 
given to whether the debilitating effects of the service-
connected disability rendered the veteran less capable of 
resisting the effects of other diseases.  See 38 C.F.R. 
§ 3.312(c)(2) (1998).

Analysis

In this case, the death certificate reflects that the veteran 
died on August [redacted], 1980.  The death certificate lists the 
primary cause of death as PTB and there were no contributing 
causes listed.  PTB was not shown during active service.  In 
fact, the May 1946 separation medical examination shows the 
lungs were negative and a chest x-ray examination was also 
negative.  

PTB was not diagnosed or confirmed by x-ray examination or 
other acceptable clinical or laboratory evidence during the 
three-year period following active service.  The veteran had 
no service-connected disabilities at the time of his death 
and the appellant has not provided competent evidence that 
relates the veterans death from PTB to service or any 
service-connected disease or disability.  While the appellant 
claims the veteran was treated by Dr. V.S.M. from 1946 to 
1976, she does not allege that treatment was for PTB.  In 
addition, there is no medical statement from Dr. V.S.M. or 
medical evidence such as x-ray examination or other 
acceptable clinical or laboratory evidence showing PTB during 
the three-year period following active service.  Finally, 
there is no reasonable possibility that Dr. V.S.M. has 
additional records that would be pertinent to the claim.  

The only remaining evidence in support of the appellants 
assertion that the veterans death was linked to service is 
her own statement.  However, the Board notes that, as a lay 
person, the appellant is not competent to provide evidence 
that requires specialized knowledge, skill, experience, 
training, or education.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded under 38 
U.S.C.A. § 5107(a) (West 1991); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  See Grottveit, 5 Vet. App. at 93.  

Based upon the entire record, the Board finds no competent 
evidence relating the veterans cause of death to any disease 
or injury incurred during active service.  Consequently, the 
Board concludes that the appellant has not submitted evidence 
of a well-grounded claim for service connection for the cause 
of the veterans death.  38 U.S.C.A. § 5107(a).

In reaching this decision, the Board notes that the Court has 
held that there is some duty to assist a claimant in the 
completion of his or her application for benefits under 38 
U.S.C.A. § 5103(a), depending on the particular facts in each 
case.  Robinette v. Brown, 8 Vet. App. 69 (1995).  In this 
case, the RO informed the claimant on two occasions that 
there was insufficient evidence to establish service 
connection and what types of records would be helpful to her 
claim.  See  Letters from RO to claimant dated March 18, 1997 
and July 27, 1998.  In response to the first letter, the 
claimant submitted a VA form identifying Dr. V.S.M. as a 
treating physician.  There were no statements or records 
attached and the appellant does not allege that they would 
include opinions or clinical evidence that would well ground 
the claim.  The second letter advised the claimant that Dr. 
V.S.M.s records were unobtainable because all of his records 
from that period were known to have been destroyed by fire.  
She was further advised that any such records in her 
possession should be forwarded to the RO for consideration.  
The claimant did not respond.  Accordingly, the Board is of 
the opinion that the ROs duty to assist has been met for 
this claim.  Robinette, at 80.


ORDER

Entitlement to service connection for the cause of the 
veterans death is denied.




		
	Thomas J. Dannaher
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
